The action is trespass for mesne profits. Plea, not guilty. On the trial the plaintiff gave in evidence the record of a recovery in ejectment. The declaration contained three counts, upon the several demises of George W. Jones, Rebecca Poston, and the present plaintiff, Robert Poston. It was served upon Evans, as the tenant in possession; but upon the affidavit of one Deaver and a motion in the name of the present defendant, he (Henry) was admitted a defendant and pleaded to the action. At the trial the issue on the demise of Robert Poston only was submitted to the jury, and on it there was a verdict for the plaintiff, and judgment was entered thereon in July, 1848. In August, 1848, an habere facias possessionem issued, which recited the recovery of the premises of John Doe on the demise of Robert Poston, and commanded the sheriff to put the said party, plaintiff, or his agent, into sole possession, etc. Under it the sheriff put in George W. Jones in August, 1848, and this suit was brought about a month afterwards. Upon those facts the counsel for the defendant took several exceptions; and among them *Page 221 
was one that the plaintiff could not maintain this action   (302) because it did not appear that he had entered after the recovery in ejectment. It was overruled, and the plaintiff had a verdict and judgment, and the defendant appealed.
The Court thinks the objection good. A recovery in ejectment will not support an action for mesne profits; for it is trespass for an injury to the possession, and therefore it is necessary the plaintiff should show that he had regained the possession, either by being put in upon process or let in. In this case that is not shown. We cannot conjecture why the ejectment was tried as it was. But so it is, that the verdict and judgment are on the count on Robert Poston's demise, and the writ of possession accords with them. In fact, however, Robert Poston has never been in under those proceedings; and, without further evidence of the connection between that person and Jones, the Court cannot presume that Jones was the agent of Poston to receive the possession. It is true, they were both lessors of the plaintiff in ejectment. But that was by separate demises of the whole, and imports several titles; so that it cannot be seen that the possession of one of them is that of the other, and consequently the present action cannot be maintained, and it becomes unnecessary to consider the other points made.
PER CURIAM.         Judgment reversed, and venire de novo.
Cited: Carson v. Smith, 46 N.C. 107; Stancill v. Calvert, 63 N.C. 617.
(303)